DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2, 4-17 and 19-30 are pending.
Claims 3 and 18 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stuart Nelson (Reg. No. 63,947) on July 15, 2022.

The application has been amended as follows: 1. (Currently Amended)	A method comprising:
receiving, at a central controller of an air pump, a first command for articulation of a bed foundation, from a remote control, to adjust articulation via an articulation system having an articulation controller;
relaying, from the central controller of the air pump, the first command to the articulation controller of the articulation system;
receiving at the central controller of the air pump, electronic communication comprising an indication of the success in articulation due to the first command from the articulation controller of the articulation system; 
relaying electronic communication comprising the indication from the articulation controller of the articulation system through the central controller of the air pump to the remote control; [[and]]
articulating, by the articulation controller, the bed foundation according to the first command; 	receiving, at the central controller, a second command, from the remote control, to adjust a feature of a second component; and
relaying from the central controller the second command to adjust the feature of the second component to the second component, wherein the articulation controller and second component are not directly communicatively coupled.

2. (Previously presented)	The method of claim 1, wherein the remote control cannot communicate directly with the articulation controller.

3. (Canceled) 

4. (Previously presented)	The method of claim 1, further comprising:
receiving, at the central controller, an indication of a failure of the articulation controller;
requesting, from the central controller, diagnostic data from the articulation controller;
receiving, from the articulation controller, the diagnostic data in response to the request; and
relaying the diagnostic data from the central controller to an external network device.

5. (Previously presented)	The method of claim 1, wherein receiving the first command from the remote control includes receiving the first command from an application executing on a smart phone.

6. (Previously presented) The method of claim 1, method further comprising receiving, at the articulation controller, a third command from an input device physically separate from the remote control, to adjust articulation of the articulation system having the articulation controller, wherein the input device is a dedicated device configured to generate the third command for the articulation controller and is not configured to generate commands for actuating the air pump to inflate a chamber.

7. (Previously presented) The method of claim 1, wherein the first command from the remote control is received over a first network protocol and relaying the first command to the articulation controller is performed over a second network protocol.

8. (Previously presented) The method of claim 1, wherein receiving the first command includes receiving an encapsulated data structure that identifies a destination for the first command and a setting for the articulation controller.

9. (Previously presented) The method of claim 1, further comprising:
receiving, at the central controller of the air pump, a command, from the remote control, to adjust a feature of a temperature controller configured to adjust a temperature controlled device; and 
relaying, from the central controller of the air pump, the command to the temperature controller.

10. (Previously presented) The method of claim 1, wherein the central controller and the air pump are packaged as a single unit.

11. (Previously presented) The method of claim 1, wherein the air pump is part of the central controller and the articulation controller is not part of the central controller.

12. (Previously presented) The method of claim 1, the method further comprising:
transmitting, by the central controller, a list of components that are linked with the central controller.

13. (Previously presented) The method of claim 12, the method further comprising:
	receiving, by the central controller, a discovery request from the remote control,
wherein the list of components that are linked with the central controller is transmitted by the central controller responsive to receiving the discovery request.

14. (Previously presented) The method of claim 12, wherein the list of components that are linked with the central controller further comprises available functions for the components.

15. (Previously presented) The method of claim 12, wherein the list of components that are linked with the central controller is transmitted by the central controller responsive to an addition or removal of a component.

16. (Currently Amended) A system comprising: 	a central controller comprising a processor and computer memory, the central controller configured to perform operations comprising:
	receiving, at a central controller of an air pump, a first command for articulation of a bed foundation, from a remote control, to adjust articulation via an articulation system having an articulation controller;
relaying, from the central controller of the air pump, the first command to the articulation controller of the articulation system;
receiving at the central controller of the air pump, electronic communication comprising an indication of the success in articulation due to the first command from the articulation controller of the articulation system; 
relaying electronic communication comprising the indication from the articulation controller of the articulation system through the central controller of the air pump to the remote control; [[and]]
articulating, by the articulation controller, the bed foundation according to the first command; 	receiving, at the central controller, a second command, from the remote control, to adjust a feature of a second component; and
relaying from the central controller the second command to adjust the feature of the second component to the second component, wherein the articulation controller and second component are not directly communicatively coupled.

17. (Previously presented) The system of claim 16, wherein the remote control cannot communicate directly with the articulation controller.

18. (Canceled)


19. (Previously presented) The system of claim 16, the operations further comprising:
receiving, at the central controller, an indication of a failure of the articulation controller;
requesting, from the central controller, diagnostic data from the articulation controller;
receiving, from the articulation controller, the diagnostic data in response to the request; and
relaying the diagnostic data from the central controller to an external network device.

20. (Previously presented) The system of claim 16, wherein receiving the first command from the remote control includes receiving the first command from an application executing on a smart phone.

21. (Previously presented) The system of claim 16, the operations further comprising receiving, at the articulation controller, a third command from an input device physically separate from the remote control, to adjust articulation of the articulation system having the articulation controller, wherein the input device is a dedicated device configured to generate the third command for the articulation controller and is not configured to generate commands for actuating the air pump to inflate a chamber.

22. (Previously presented) The system of claim 16, wherein the first command from the remote control is received over a first network protocol and relaying the first command to the articulation controller is performed over a second network protocol.

23. (Previously presented) The system of claim 16, wherein receiving the first command includes receiving an encapsulated data structure that identifies a destination for the first command and a setting for the articulation controller.

24. (Previously presented) The system of claim 16, the operations further comprising:
receiving, at the central controller of the air pump, a command, from the remote control, to adjust a feature of a temperature controller configured to adjust a temperature controlled device; and 
relaying, from the central controller of the air pump, the command to the temperature controller.

25. (Previously presented) The system of claim 16, wherein the central controller and the air pump are packaged as a single unit.

26. (Previously presented) The system of claim 16, wherein the air pump is part of the central controller and the articulation controller is not part of the central controller.

27. (Previously presented) The system of claim 16, the operations further comprising:
transmitting, by the central controller, a list of components that are linked with the central controller.

28. (Previously presented) The system of claim 27, the operations further comprising:
	receiving, by the central controller, a discovery request from the remote control,
wherein the list of components that are linked with the central controller is transmitted by the central controller responsive to receiving the discovery request.

29. (Previously presented) The system of claim 27, wherein the list of components that are linked with the central controller further comprises available functions for the components.

30. (Previously presented) The system of claim 27, wherein the list of components that are linked with the central controller is transmitted by the central controller responsive to an addition or removal of a component.


Examiner’s Statement of Reason for Allowance
Claims 1-2, 4-17 and 19-30 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Kim (USPGPUB 2007/0169266) discloses an articulated bed has a stationary frame and a plurality of mattress support sections defining a mattress support area, the support sections including: a left section, a right section, a head section and a foot section. The left and right sections are hingably interleaved so that by raising either one, a patient may be rolled over or moved laterally. A plurality of lift arms and lift drivers are engaged with the stationary frame for moving each of the support sections between a horizontal position and an elevated position. The sections may be elevated individually or in concert, Howell et al (USPGPUB 2008/0262657) discloses system and methods of controlling a piece of adjustable furniture of the type that includes an adjustable configuration parameter are provided. The system may include a remote controller operable to receive a command from a user to adjust the adjustable configuration parameter, a control unit in communication with the remote controller, wherein the control unit is operable to receive the command from the remote controller and control the adjustment of the adjustable configuration parameter in compliance with the command. The system also includes an actuable device element in electrical communication with the control unit and operable to adjust the adjustable configuration parameter, a sensor electrically connected to the actuable device element and the control unit, and Elliott  (USP 5537701) disclosed an adjustable articulated bed including a bed foundation having a body member and a generally separate head member, a mattress supported on the foundation, an electrical motor coupled to the head member, and a support frame which supports the mattress, foundation and motor. The motor when operated pivots the head edge of the head member upwardly, moves the head member away from the body member along a roller-glide assembly, and together with the pivoting motion moves the entire foundation towards the head edge of the frame. Thereby, the head portion of the mattress does not slide with respect to the foundation head member and the head edges of the mattress and foundation travel up in a vertically straight line thereby remaining in constant close proximity to the wall at the head edge of the bed. Advantageously, the person lying on the bed experiences a similar movement; that is, his shoulders move in a straight vertical line, none of these references taken either alone or in combination with the prior art of record disclose Air mattress system, including:
Claim 1, receiving, at a central controller of an air pump, a first command for articulation of a bed foundation, from a remote control, to adjust articulation via an articulation system having an articulation controller;
relaying, from the central controller of the air pump, the first command to the articulation controller of the articulation system;
receiving at the central controller of the air pump, electronic communication comprising an indication of the success in articulation due to the first command from the articulation controller of the articulation system; 
relaying electronic communication comprising the indication from the articulation controller of the articulation system through the central controller of the air pump to the remote control;
articulating, by the articulation controller, the bed foundation according to the first command; 	receiving, at the central controller, a second command, from the remote control, to adjust a feature of a second component; and
relaying from the central controller the second command to adjust the feature of the second component to the second component, wherein the articulation controller and second component are not directly communicatively coupled.
Claim 16, a central controller comprising a processor and computer memory, the central controller configured to perform operations comprising:
	receiving, at a central controller of an air pump, a first command for articulation of a bed foundation, from a remote control, to adjust articulation via an articulation system having an articulation controller;
relaying, from the central controller of the air pump, the first command to the articulation controller of the articulation system;
receiving at the central controller of the air pump, electronic communication comprising an indication of the success in articulation due to the first command from the articulation controller of the articulation system; 
relaying electronic communication comprising the indication from the articulation controller of the articulation system through the central controller of the air pump to the remote control; 
articulating, by the articulation controller, the bed foundation according to the first command; 	receiving, at the central controller, a second command, from the remote control, to adjust a feature of a second component; and
relaying from the central controller the second command to adjust the feature of the second component to the second component, wherein the articulation controller and second component are not directly communicatively coupled.


in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119